986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas F. MILLER, Plaintiff-Appellant,v.PHILIP MORRIS, INC., Defendant-Appellee.
No. 92-2565.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 17, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-615-R)
Douglas Fitzpatrick Miller, Appellant Pro Se.
Lewis Thomas Booker, Hunton & Williams, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER,* Senior Circuit Judge.
PER CURIAM:


1
Douglas Fitzpatrick Miller appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Philip Morris, Inc., No. CA-92-615-R (E.D. Va.  Dec. 2, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)